—Motion for leave to appeal to the Court of Appeals denied, with $100 costs; defendants’ request for sanctions granted to the extent of directing plaintiff to pay $1,000 to defendants, and the Clerk of Supreme Court, New York County, directed to enter judgment accordingly.
This Court previously affirmed the dismissal of plaintiff’s complaint in this defamation action, on the ground that the challenged statements in the Daily News were true (Hirschfeld v Daily News, 269 AD2d 248). We granted sanctions at that time because the appeal’s lack of legal and factual basis should have been apparent to plaintiff from the outset.
Not deterred, plaintiff made the instant motion for leave to appeal, in which he fails to identify any questions of law (see, 22 NYCRR 500.11 [d]) and merely objects that this Court should have given more weight to certain survey evidence in the record. Since the truth of the published statements is a complete defense (Shenkman v O’Malley, 2 AD2d 567, 572), plaintiff’s contentions are so irrelevant as to be a waste of the Court’s and opposing counsel’s time (Business Prods. Corp. v Mita Copystar, 248 AD2d 217, lv denied 92 NY2d 811). Accordingly, we direct plaintiff to pay the above amount to defendants as costs, including reasonable attorney’s fees incurred in opposing this motion. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.